Case: 16-31093      Document: 00514144807         Page: 1    Date Filed: 09/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-31093
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       September 6, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

MELVIN LEWIS, II,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:14-CR-148-1


Before JONES, WIENER, and PRADO, Circuit Judges.
PER CURIAM: *
       Melvin Lewis, II, appeals from his 30 convictions for mail fraud, in
violation of 18 U.S.C. § 1341. He argues that the evidence produced at the
bench trial was insufficient to prove beyond a reasonable doubt that he had the
requisite specific intent to defraud because there was no evidence showing that
he was aware that the theories underlying his letters demanding payment of
money damages were mistaken or wrongful.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31093    Document: 00514144807    Page: 2   Date Filed: 09/06/2017


                                No. 16-31093

      In reviewing his claim, we view the evidence in the light most favorable
to the Government and defer to reasonable inferences drawn by the district
court. United States v. Esparza, 678 F.3d 389, 392 (5th Cir. 2012). To show
an intent to defraud, the Government “must prove that the defendant
contemplated or intended some harm to the property rights of the victim.”
United States v. Leonard, 61 F.3d 1181, 1187 (5th Cir. 1995). The requisite
intent to defraud is also established if the defendant “act[ed] knowingly with
the specific intent to deceive for the purpose of causing pecuniary loss to
another or bringing about some financial gain to himself.” United States v.
Blocker, 104 F.3d 720, 732 (5th Cir. 1997) (internal quotation marks and
citation omitted).
      Our examination of the record supports the district court’s specific
finding that Lewis had the requisite specific intent to defraud the victims in
this case.   Lewis’s letters demanded payment on baseless legal theories
accompanied with threats of escalating payments, liens, and, in some
instances, formal criminal charges. Lewis followed through in many instances
by actually filing liens against many of the victims’ personal residences. He
continued in this course of action even after a Louisiana state court ruled
against him, prohibited him from contacting many of the victims in this case,
and ordered him to remove all liens he filed against those victims. His claim
that he lacked the requisite intent because he was mistaken as to the validity
of his underlying legal theories lacks evidentiary support. See United States
v. Mikolajczyk, 137 F.3d 237, 240 (5th Cir. 1998). Instead, the surrounding
facts and circumstances support the district court’s finding of intent. See
United States v. Aubrey, 878 F.2d 825, 827 (5th Cir. 1989).
      Accordingly, the district court’s judgment is AFFIRMED.




                                      2